UNITED STATES BANKRUPTCY COURT NEW Presentment Date and Time:

 

 

SOUTHERN DISTRICT OF NEW YORK May 16, 2019 at 12:00 noon
In re: ° Chapter 11
RS OLD MILL, LLC Case No: 17-22218-RDD
Debtor.
Xx
AMENDED

NOTICE OF PRESENTMENT OF ORDER AUTHORIZING
RETENTION OF GOLDBERG WEPRIN FINKEL GOLDSTEIN LLP
AS SUBSTITUTE BANKRUPTCY COUNSEL TO THE DEBTOR

PLEASE TAKE NOTICE that the date on which the annexed proposed Order
authorizing RS Old Mill LLC (the “Debtor’’) to retain Goldberg Weprin Finkel Goldstein LLP as
substitute litigation counsel which will be presented for settlement to the Honorable Robert D. Drain
at the U.S. Bankruptcy Court, 300 Quarropas Street, Courtroom 118, White Plains, New York has
been extended from April 18, 2019 to on May 16, 2019 at 12:00 noon.

PLEASE TAKE FURTHER NOTICE THAT objections and requests for counsel
shall be filed in writing through the Clerk’s ECF system, with a copy delivered to Judge Drain,
and served upon (a) the Debtor’s proposed new bankruptcy counsel, Kevin J. Nash, Esq.,
Goldberg Weprin Finkel Goldstein LLP, 1501 Broadway, 22"! Floor, New York, NY 10036 so
as to be received on or before May 15, 2019.

PLEASE TAKE FURTHER NOTICE, that in the event an objection is timely filed,
a hearing will be held before the Honorable Robert D. Drain at the U.S. Bankruptcy Court, 300
Quarropas Street, Courtroom 118, White Plains, New York on May 24, 2019 at 10:00 a.m. to
consider such objection.

Dated: New York, New York
April 15, 2019
Goldberg Weprin Finkel Goldstein LLP
Proposed Attorneys for the Debtor
1501 Broadway — 22" Floor
New York, New York 10036
(212) 221-5700

By:  /s/J. Ted Donovan, Esq.
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re: Chapter 11
RS OLD MILL, LLC Case No: 17-22218-RDD

Debtor.

 

x

ORDER AUTHORIZING RETENTION OF GOLDBERG WEPRIN FINKEL
GOLDSTEIN LLP AS SUBSTITUTE BANKRUPTCY COUNSEL TO THE DEBTOR

Upon the application (the “Application”) of RS Old Mill, LLC (the “Debtor”) seeking
authority under 11 U.S.C. § 327(a) to employ and retain Goldberg Weprin Finkel Goldstein LLP
(“GWFG”) as substitute bankruptcy counsel for the Debtor; and it appearing that GWFG neither
represents nor holds an interest adverse to the Debtor or to its estate in the matters upon which it
is to be engaged; and that its employment is necessary and would be in the best interests of the
estate; and good and sufficient notice having been given; and a hearing having been held, and the
Record of said hearing being incorporated herein by reference; it is hereby

ORDERED, that the Application is granted to the extent provided herein; and it is further

ORDERED, that to the extent the Application is inconsistent with this Order, the terms of
this Order shall govern; and it is further

ORDERED, that the Debtor is authorized under 11 U.S.C. § 327(a) to employ and retain
GWFG as its substitute bankruptcy counsel to represent the Debtor in the remaining aspects of

Chapter 11 case in place of Pick & Zabicki LLP; and it is further
ORDERED, that prior to any increases in GWFG’s rates for any individual employed or
retained providing services in this case, GWFG shall file a supplemental affidavit with the Court
and provide ten business days’ notice to the Debtor, the United States Trustee and any official
committee. The supplemental affidavit shall explain the basis for the requested rate increases in
accordance with Section 330(a)(3)(F) of the Bankruptcy Code and state whether the Debtor has
consented to the rate increase. The United States Trustee retains all rights to object to any rate
increase on all grounds including, but not limited to, the reasonableness standard provided for in
Section 330 of the Bankruptcy Code, and the Court retains the right to review any rate increase
pursuant to Section 330 of the Bankruptcy Code; and it is further

ORDERED, that GWFG shall be compensated for fees and reimbursed for reasonable
and necessary expenses and will file interim and final fee applications for allowance of its
compensation and expenses in accordance with any interim compensation order and sections 330
and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the United States
Trustee Fee Guidelines;

ORDERED, that this Court shall retain jurisdiction with respect to all matters arising

from or related to the implementation of this Order.

Dated: White Plains, NY
April, 2019

 

Hon. Robert D. Drain
